Citation Nr: 1035906	
Decision Date: 09/23/10    Archive Date: 09/30/10

DOCKET NO.  07-04 114	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for asbestosis.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Arif Syed, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1967 to January 
1969.
 
This case comes before the Board of Veterans' Appeals (Board) on 
appeal of a February 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In May 2010, the Veteran presented sworn testimony during a 
personal hearing in San Antonio, Texas, which was chaired by the 
undersigned Veterans Law Judge.  A transcript of the hearing has 
been associated with the Veteran's VA claims folder.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.


REMAND

After having carefully considered the matter, and for reasons 
expressed immediately below, the Board finds that this claim must 
be remanded for further evidentiary development.

VCAA notice

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United 
States Court of Appeals for Veterans Claims (the Court) observed 
that a claim of entitlement to service connection consists of 
five elements: (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date.  
Because a service connection claim is comprised of five elements, 
the Court further held that the notice requirements of section 
5103(a) apply generally to all five elements of that claim.  This 
includes notice that a disability rating and an effective date 
for the award of benefits will be assigned if service connection 
is awarded.

A review of the record indicates that the Veteran has not 
received notice as to the disability rating and effective date 
elements of his claim.  As such, it would be prejudicial to 
proceed to a decision on the merits at this time.  If, as here, 
there is a procedural defect with respect to the notice required 
under the VCAA, this may not be cured by the Board.  See Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 
(Fed. Cir. 2003).  The Board therefore must remand the case 
because the record does not show that the Veteran was provided 
adequate notice under the VCAA and the Board is without authority 
to do so.

Accordingly, the issue must be remanded for proper notice in a 
VCAA letter which includes an explanation as to the type of 
evidence that is needed to establish both a disability rating and 
an effective date.

VA and private treatment records

During the above-referenced personal hearing in May 2010, the 
Veteran discussed the severity of his asbestosis.  He also 
indicated that he undergoes continuous treatment at a VA 
outpatient clinic for his respiratory problems.  See the May 2010 
Board hearing transcript, pgs. 7-8.  The Board notes that the 
claims folder is negative for any VA treatment records after 
September 2004.

The procurement of such pertinent VA medical reports is required.  
Where VA has constructive and actual knowledge of the 
availability of pertinent reports in the possession of the VA, an 
attempt to obtain those reports must be made.  See Bell v. 
Derwinski, 2 Vet. App. 611 (1992) (holding that documents which 
were not actually before the adjudicators but had been generated 
by VA employees or submitted to VA by claimant were, "in 
contemplation of law, before the Secretary and the Board and 
should be included in the record").  In light of the foregoing, 
the Board finds that an attempt should be made to identify and 
associate these records with the Veteran's claims folder.

Further, the Board notes that the Veteran informed the RO that he 
has received treatment for his asbestosis from private medical 
facilities including the Nix Health Care System, Texas Medical 
Clinic, Northeast Baptist Hospital, San Antonio Regional 
Hospital, Dr. F.D., Dr. A.S., Dr. J.H. Dr. J.S., and Dr. E.B.  
The evidence of record reveals that in March 2010, the RO 
informed the Veteran that in order to obtain medical records from 
these facilities, a signed VA Form 21-4142, Authorization and 
Consent to Release Information, to include a witnesses' signature 
and date, was required.  In response to the March 2010 letter, 
the Veteran submitted the requested information which was 
received by the RO in April 2010.  However, it does not appear 
that any subsequent development by the RO was taken.  
Accordingly, on Remand, the RO should obtain records from the 
above-mentioned facilities.

VA examination

The law provides that VA shall make reasonable efforts to notify 
a claimant of the evidence necessary to substantiate a claim and 
requires VA to assist a claimant in obtaining that evidence.  38 
U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R.        § 3.159 
(2009).  Such assistance includes providing the claimant a 
medical examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on a 
claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2009).

In this case, the Board finds that a VA medical examination and 
opinion are necessary with respect to the Veteran's claim of 
entitlement to service connection for asbestosis.  38 C.F.R.   § 
3.159(c)(4).  

In particular, the Veteran's service personnel records indicate 
that his military occupational specialty (MOS) was an engine 
mechanic.  The VA Adjudication Procedure Manual M21-1MR (M21-1MR) 
provides that some of the major occupations involving exposure to 
asbestos include engine mechanic.  Further, in the February 2005 
rating decision, the RO concluded that the Veteran did in fact 
experience exposure to asbestos based on his MOS as an engine 
mechanic.  As such, the Board finds that the Veteran was arguably 
exposed to asbestos in service. 

With respect to the Veteran's current disability, the competent 
and credible evidence of record contains conflicting diagnoses.  
Specifically, a private treatment report from P.A.P., M.D., dated 
in June 1998 indicates that the Veteran complained of a 
longstanding cough and shortness of breath.  Although Dr. P.A.P. 
noted the Veteran's in-service asbestos exposure, he also 
documented the Veteran's postservice work history, which included 
work as a plumber and pipe fitter that required removal of 
asbestos.  The Veteran was exposed to asbestos from 1969 to 1991.  
A chest X-ray report dated in June 1996 revealed minimal 
interstitial changes involving the lower lung fields bilaterally.  
There was a tiny granuloma in the left upper lung field.  Dr. 
P.A.P. diagnosed the Veteran with asbestosis as evidenced by the 
Veteran's history of exposure to asbestos fibers associated with 
the chest X-ray findings as well as his history of shortness of 
breath and cough.  Notably, he did not specify as to whether the 
Veteran's asbestosis was caused by his exposure to asbestos 
during his period of military service.  

The Veteran was subsequently afforded a VA QTC examination in 
January 2005.  The Veteran stated that he required 
immunosuppressive medication, bronchodilator by inhalation daily 
and bronchodilator by mouth daily for his respiratory problems.  
A chest X-ray was within normal limits, with insignificant 
findings of calcified granuloma and pleural scar.  B-reader test 
results revealed no plain radiographic evidence for asbestosis.  
The Veteran was diagnosed with pulmonary emphysema.

The Board additionally notes that a chest X-ray report from the 
North Central Baptist Hospital dated in March 2005 revealed an 
impression of mild scarring in the Veteran's lungs.  However, a 
previous VA chest X-ray report dated in May 2004 revealed no 
acute lung disease.  

The Veteran was also provided a VA examination in November 2006.  
The VA examiner noted both the Veteran's in-service and 
postservice exposure to asbestos.  He documented a chest X-ray 
report dated in October 2006 which revealed no evidence of 
asbestosis, to include no evidence of pleural plaques or 
interstitial lung disease.  Further, repeated pulmonary function 
tests showed evidence of obstructive rather than restrictive lung 
disease.  The VA examiner therefore diagnosed the Veteran with 
chronic obstructive pulmonary disease (COPD).      

None of the medical records currently associated with the 
Veteran's VA claims file offer an opinion as to a possible causal 
relationship between the Veteran's claimed asbestosis, or any 
other respiratory disability, and his period of military service.  

The duty to assist requires that a medical examination and 
opinion be provided when necessary to decide a claim.  Because 
the evidence of record contains conflicting diagnoses as to 
whether the Veteran currently suffers from asbestosis and also 
does not include a medical opinion that discusses whether the 
Veteran's claimed asbestosis or any other respiratory disability 
was incurred in or aggravated by his active service, the Board 
concludes that a VA examination and medical opinion are needed in 
order to render a decision in this case.  See Charles v. 
Principi, 16 Vet. App.  370 (2002); McLendon v. Nicholson, 20 
Vet. App. 79 (2006); see also 38 C.F.R. § 3.159(c)(4) (2009) [a 
medical examination or opinion is necessary if the information 
and evidence of record does not contain sufficient medical 
evidence to decide the claim].  

Accordingly, the case is REMANDED for the following action:

1.	The RO should furnish a corrective VCAA 
notice to the Veteran which conforms to 
the Court's holding in Dingess.  A copy 
of the letter should be forwarded to 
the Veteran's representative.

2.	The RO should then take appropriate 
steps to obtain any relevant medical 
records from the Nix Health Care 
System, Texas Medical Clinic, Northeast 
Baptist Hospital, San Antonio Regional 
Hospital, Dr. F.D., Dr. A.S., Dr. J.H. 
Dr. J.S., and Dr. E.B. that are not 
already of record in order to ensure 
that complete records from these 
facilities are of record.  

The RO should also request any VA 
outpatient clinic records after 
September 2004 pertaining to the 
Veteran's respiratory disability.  All 
attempts to secure this evidence must 
be documented in the claims folder by 
the RO.

If, after making reasonable efforts to 
obtain named records the RO is unable 
to secure same, the RO must notify the 
Veteran and (a) identify the specific 
records the RO is unable to obtain; (b) 
briefly explain the efforts that the RO 
made to obtain those records; and (c) 
describe any further action to be taken 
by the RO with respect to the claim.  
The Veteran must then be given an 
opportunity to respond.

3.	The Veteran should be scheduled for a 
pulmonary examination by a specialist 
in pulmonary diseases.  The claim's 
file should be forwarded to the 
examiner.  Following a review of the 
service medical records and relevant 
post-service medical records, obtaining 
the Veteran's military and employment 
history, the clinical examination, and 
any tests that are deemed necessary, to 
include appropriate X- rays, which 
should be reviewed by a designated "B 
reader" radiologist (i.e., one 
certified by examination to read and 
grade asbestos films), the examiner 
should address the following questions:

a) What pulmonary diseases does the 
veteran currently have?

b.) Is it at least as likely as not 
that the veteran has asbestosis?

c) For each currently manifested 
pulmonary or lung disease (to include 
asbestosis, if present), is it at 
least as likely as not (i.e., 50 
percent or greater degree of 
probability) that the disability began 
during service or is due, at least due 
in part, to any incident of active 
duty, to include exposure to asbestos?

The physician is advised that the term 
"as likely as not" does not mean within 
the realm of possibility. Rather, it 
means that the weight of medical 
evidence both for and against a 
conclusion is so evenly divided that it 
is medically sound to find in favor of 
causation as to find against causation. 
More likely and as likely support the 
causal relationship; less likely weighs 
against the claim.

The examiner is requested to provide a 
rationale for any opinion provided.  If 
a current finding of asbestosis is not 
warranted, the examiner should attempt 
to reconcile the current findings with 
prior findings from Dr. P.A.P.  If the 
clinician is unable to answer any 
question presented without resort to 
speculation, he or she should so 
indicate.

A copy of the "B reader's" report must 
be included in the claims file.

4.	When the development requested has been 
completed, the case should be reviewed by 
the RO on the basis of additional 
evidence.  If the benefit sought is not 
granted, the Veteran and his 
representative should be furnished a 
supplemental statement of the case (SSOC) 
and be afforded a reasonable opportunity 
to respond before the record is returned 
to the Board for further review.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


